Citation Nr: 0105051	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
peripheral neuropathy due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  


REMAND

A review of the claims file reveals that a July 1995 rating 
decision denied entitlement to service connection for 
peripheral neuropathy due to Agent Orange exposure.  The 
veteran was notified of this decision, and of his appellate 
rights later in July 1995, and he did not timely appeal.  The 
January 1997 rating decision appealed by the veteran 
adjudicated the claim for service connection for peripheral 
neuropathy on a de novo basis.  In addition, the statement of 
the case addressed this issue on a de novo basis.  The RO has 
apparently addressed the issue on a de novo basis because of 
a change in the law authorizing presumptive service 
connection on an Agent Orange basis for acute and subacute 
peripheral neuropathy.  The Board notes that the veteran is 
claiming service connection for chronic peripheral 
neuropathy, not acute or subacute peripheral neuropathy.  
Therefore, he should be provided a supplemental statement of 
the case addressing the issue of whether new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for chronic peripheral 
neuropathy due to Agent Orange exposure.

The Board also notes that there is a December 1992 decision 
of the Social Security Administration (SSA) on file granting 
the veteran disability benefits.  However, the records upon 
which the foregoing decision was based have not been 
associated with the claims folder.

Most importantly the Board notes that the veteran submitted 
additional evidence, including medical evidence which 
reportedly links his peripheral neuropathy to Agent Orange 
exposure in service, at the November 2000 hearing at the RO 
before the undersigned.  Unfortunately, the claims folder was 
subsequently forwarded to the Board without the newly 
submitted evidence.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request copies of all evidence 
upon which the December 1992 
determination was based, all of which 
should also be added to the veteran's 
claims file.

2.  The RO should attempt to locate the 
additional evidence submitted at the 
November 2000 travel Board hearing.  In 
particular the RO should determine if the 
evidence is in the temporary file 
maintained at the RO.

3.  The RO should then inform the veteran 
and his representative of any evidence 
located and request them to resubmit any 
evidence the RO was unable to locate.

4.  Thereafter, the RO should undertake 
any other indicated development.  

5.  Then, the RO should determine if new 
and material evidence has been received 
to reopen the veteran's claim for service 
connection for chronic peripheral 
neuropathy due to Agent Orange exposure.  
If the RO determines that new and 
material evidence has been received, the 
RO should undertake any other indicated 
development and adjudicate the reopened 
claim.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
addressing the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
chronic peripheral neuropathy due to 
Agent Orange exposure and if so whether 
the claim should be granted.  The veteran 
and his representative should be afforded 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



